Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 claims plural projectors, plural hydrophones, and a beamformer, claims 11, 13 and 16 each claims a multibeam echo sounder, an acoustic transceiver, and plural hydrophones, claim 21 claims a multibeam echo sounder, an acoustic transceiver, and a hydrophone array, and claim 24 claims an acoustic transceiver, a projector, an acoustic receiver and a beamformer.  However, in each of these independent claims it is vague and indefinite as to what entails the “sonar data compression system”, and more specifically, it is unclear how such aforementioned structure alone qualifies as a data compression system.   


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kiesel (US 6,285, 628) in view of Caute (US 2011/0202278) and Wegener (US 2010/0331689). 
Kiesel discloses a sonar data compression system including, a projector array (plural projectors) and plural transducers in a hydrophone array (plural hydrophones), a DDS for synthesizing a transmitter message, the message exciting a projector array such that a swath beneath a vehicle is ensonified  [Col. 5 Lines 20-65]; Q beams formed by the hydrophone array, the Q beams sampled 1, 2, 3... s [Col. 6 Line 40 – Col. 7 Line 5] times during a time that echoes from the message (echoes) to reach the hydrophones [Col. 4 Lines 45-65]. 
While the phrase “transceiver” is not explicitly used in Kiesel, it appears to be an element of the system designed to control the transmitting and receiving capabilities of the array, which is implicit, as the system of Kiesel clearly performs the same basic and many of the same detailed functions.  
Per claim 1, Kiesel does not disclose a “beamformer forming …. Q beams with respective angles of arrival”.  Further, per claims 11, 13, 16, 21 and 24, Kiesel does not explicitly disclose an “acoustic transceiver” for use with one or more projectors … for each of the times that the beams are sampled, the beam with the largest magnitude is identified as a characterizing beam where the data associated with the characterizing beams are used as a compressed characterization of the ensonified region. 
Caute teaches an acoustic transceiver for use with one or more transducers [0006-11; 0020; 0048]. 
Wegener teaches for each of the times that sonar beams are sampled, the beam with the largest magnitude is identified as a characterizing beam, where the data associated with the characterizing beams are used as a compressed characterization of the ensonified region [0006; 0018-9; Claim 24].   More specifically, Wegener teaches sample respective beams 1, 2, 3... s [0050-55]; and the beams with the largest N < Q magnitudes BX,N are identified as characterizing beams associated with angle ax,N; for each of the times that the beams are sampled; wherein the data associated with the characterizing beams are used as a compressed characterization of the ensonified region [0006; 0018-9; Claim 24]. 
Therefore, in view of Caute, it would have been obvious to modify the system of Kiesel to include an acoustic transceiver to control transmission and reception capabilities of the system, and to use compression to more efficiently store and analyze received data in real-time or for later analysis.  Further, in view of Wegener it would have been obvious to one of ordinary skill in the art to include an acoustic transceiver to control transmission and reception capabilities of the system, and to use compression to more efficiently store and analyze received data in real-time or for later analysis. Finally, it would be obvious to one of ordinary skill in the art that the beam with the largest magnitude is identified as a characterizing beam, where the data associated with the characterizing beams are used as a compressed characterization of the ensonified region.  Independent claims 1, 11, 13, 16, 21 and 24 are so rejected.
Dependent claims 2-10, 12, 14, 15, 17-20 and 22-23 are further provided for by the combination of the above noted prior art.
Regarding Claim 2, Kiesel does not explicitly teach – but Wegener does teach for each of the times that the beams are sampled, the beam with the second largest magnitude 6x2 is identified as a characterizing beam [0006; 0018-9; Claim 24]
Regarding Claim 3, Kiesel does not explicitly teach – but Wegener does teach for each of the times that the beams are sampled, the beams with the largest magnitudes are identified as characterizing beams where N < Q [0006; 0018-9; Claim 24].  
Regarding Claims 4-7 and 18, Kiesel does not explicitly teach – but Wegener does teach the hydrophone array forms Q beams, u < Q beams defines a subsector, and from the subsector N largest beam magnitudes are identified [0021; 0052; 0065; 0085]. 
Regarding Claim 7, Kiesel does not explicitly teach – but Wegener does teach wherein: the hydrophone array forms Q beams, S < Q subsectors are defined from the Q beams, and from each subsector N largest beam magnitudes are identified [0021; 0052; 0065; 0085]. 
Regarding Claim 8, Kiesel does not explicitly teach – but Wegener does teach for each of the n signals the output of a respective beamformer is sampled s times during a time that echoes from the message reach the hydrophones, and for each of the times that the beams are sampled, the beam with the largest magnitude is identified as a characterizing beam, wherein the data associated with the characterizing beams are used as a compressed characterization of the ensonified region [0006; 0018-9; Claim 24]. 
Regarding Claims 9, 10, 12, 14, 15 and 20, see Kiesel [col. 1, lines 35-65 and col. 2, lines 35-50].
Regarding Claim 17, Kiesel does not explicitly teach – but Wegener does teach wherein the Q beams formed by the hydrophone array are range gated at minimum and maximum altitudes and sampled 1, 2, 3... s times during a time that echoes originating within the altitude limits reach the hydrophones [0021; 0052; 0065; 0085]. 
Regarding Claim 19, see Kiesel [DDS].
Regarding Claims 22 and 23, Kiesel does not explicitly teach – but Wegener does teach wherein: for each of the times that the Q beams are sampled, the beams with the largest N < Q magnitudes BX,N are identified as characterizing beams associated with angle QX,N; for each of the times that the beams are sampled, a split array phase difference technique is applied where each sub array is steered in direction and, where the output of the technique provides an improved estimate of echo arrival angle relative to the array face; wherein the magnitude from the characterizing beams and the improved angle estimates are used as a compressed characterization of the ensonified region [0006; 0018-19; 0021; 0052-5; 0065; 0085]. 

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,605,914. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter sought to be patented reads upon the claims of the ‘914 patent.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl